Citation Nr: 0818522	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for fibroid uterus 
with dysfunctional bleeding, rated as 10 percent disabling 
from January 18, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
January 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran had a hearing before a decision review officer at 
the Detroit, Michigan regional office in April 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection (in this case, January 18, 1992), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.


FINDING OF FACT

The veteran's uterine fibroids with dysfunctional bleeding is 
manifested by heavy, and (in the past, irregular) bleeding, 
requiring continuous treatment for control.  There is no 
evidence of pelvic pain or heavy or irregular bleeding not 
controlled by treatment.




CONCLUSION OF LAW

The criteria for entitlement to a higher initial evaluation 
for uterine fibroids and dysfunctional bleeding have not been 
met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. § 4.116a, Diagnostic Code 7613 (1992); 38 
C.F.R. §§ 3.102, 3.159, 4.116, Diagnostic Code 7629 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which she [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its review of the issue and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
a service-connected disability.  The Court, however, did not 
hold in Vazquez-Flores that the VCAA notice requirements set 
forth in that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, she is provided with 
VCAA notice as to that claim, the claim is granted, and she 
files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected uterine fibroids with dysfunctional 
bleeding would appear to fall squarely within the fact 
pattern above.  Thus, no further action to comply with 
Vazquez-Flores is required.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of her 
claim.  VA has no duty to inform or assist that was unmet.

The veteran contends that the symptoms of her service-
connected uterine fibroids with irregular bleeding are more 
severe than the assigned 10-percent rating suggests.  
Specifically, she stated that her period lasts for 10 days 
and that she spots before and after her period, and noted 
that during her menstrual cycle she had very heavy bleeding.  
She also stated that she experienced pain due to a tumor 
pressing against her bladder, and noted that this constant 
pressure on her bladder causes her to have to go to the 
bathroom all the time.  The veteran reported that she had 
been taking birth control since 2004, however, it had not 
been effective.  She noted that she currently has five very 
large fibroid tumors, and also experiences pain, bleeding and 
much discomfort, and noted that her doctor was trying 
experimental treatment in an effort to avoid surgery, which 
may be unavoidable.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles her to a rating higher than 10 
percent at any point since the initial award of service 
connection.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 CFR § 4.20.

Since the effective date of the award of service connection, 
the criteria for rating gynecological disorders have been 
changed.  60 Fed. Reg. 19855 (Apr. 21, 1995), as amended at 
67 Fed. Reg. 6874 (Feb. 14, 2002); 67 Fed. Reg. 37695 (May 
30, 2002).  Under the old criteria, a Diagnostic Code 
specific to the veteran's disability did not exist; however, 
metritis, along with other gynecological disorders, was to be 
rated as zero percent disabling for mild disability, as 10 
percent disabling for moderate disability, and as 30 percent 
disabling for severe disability as chronic residuals of 
infections, burns, chemicals, foreign bodies, etc.  38 C.F.R. 
§ 4.116a (1992).  

The veteran's uterine fibroids and dysfunctional bleeding has 
been rated by analogy to diagnostic code 7629 under the newer 
criteria, which provide that endometriosis is to be evaluated 
as 10 percent disabling where there is pelvic pain or heavy 
or irregular bleeding, requiring continuous treatment for 
control.  A 30 percent rating is warranted when there is 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  A 50 percent rating is warranted when there are 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.

A VA examination was conducted in June 1992.  At this 
examination, the veteran reported mid-cycle bleeding which 
began in December 1991, and noted that at this time she was 
taking her oral contraceptive pills regularly.  She reported 
that when she forgot to take her pills, she experienced 
spotting, but noted that even when taking her pills 
regularly, she had an increase in her mid-cycle bleeding.  
The examiner diagnosed the veteran with breakthrough bleeding 
on oral contraceptive pills.

An August 1995 operation report noted that the veteran 
underwent a hysteroscopy and dilatation and curettage.  The 
examiner noted that the veteran had a three-year history of 
irregular vaginal bleeding which had been unresponsive to 
hormone therapy.  A June 1996 progress note reported a long 
history of irregular bleeding and noted that the veteran was 
status-post hysteroscopy, but continued to have occasional 
irregular bleeding.

At a VA examination conducted in March 1999, the veteran 
reported spotting for one week prior to her periods since 
1991.  She reported that she had been on a number of birth 
control pills since then and also estrogen treatment, but did 
not remember the names of the birth control pills or the 
duration.  The examiner noted that the spotting prior to her 
normal periods could be attributed to noncompliance with her 
birth control pills, and noted that at the present time, the 
veteran was not on any form of birth control pills or 
hormonal supplementation.

Outpatient treatment records dated from June 1992 through 
September 2002, contain treatment and complaints related to 
metrorrhagia.  Specifically, a February 2001 entry noted that 
the oral contraceptive pills (OCPs) controlled the veteran's 
spotting and increased bleeding, and noted that she was not 
currently taking them, but that she would take the OCPs again 
if the metrorrhagia became more of a problem.

An October 2001 echogram of the pelvis gave an impression of 
multiple uterine fibroids, predominately within the fundus, 
which appeared to be serosal and intramural in location.  A 
July 2002 treatment note shows that she was prescribed 
estrace for breakthrough bleeding and ortho-cyclen.  A 
September 2002 treatment note reporting a past medical 
history of metarrhagia, status-post polpectomy from 
cervix/uterus in the mid 90's with improvement, but noted 
that she had a return of heavier bleeding/spotting and was 
placed on OCPs with very good results.  The examiner noted 
that if needed, the veteran would use estrogen for 
breakthrough bleeding, which had not been a problem in 
months.  

A July 2004 VA examination noted that the veteran reported 
occasional pelvic cramps two times per month for 15-20 
seconds, and noted no history of pain with relations or 
chronic pelvic pain.  The veteran had distant past episodes 
of dysfunctional uterine bleeding (DUB) per medical records; 
however, the current work-up was not complete to make the 
diagnosis of DUB.  The examiner noted a large uterus, 
thickened endometrial lining, and possible ovarian mass, and 
noted that the veteran's pap smear revealed rare atypical 
glandular cells of undetermined significance which required 
further work-up.  The examiner noted that the veteran's 
bleeding required further evaluation, and noted that she was 
not on birth control pills, so this was not likely to be a 
part of the veteran's condition.

Outpatient treatment notes dated in July 2004, noted an 
enlarged uterus and stated that the veteran had a history of 
irregular periods, and presently had spotting for ten days 
prior to the actual period.  An MRI of the pelvis dated in 
August 2004 gave an impression of multiple fibroids in an 
enlarged uterus, noting at least five large fibroids, all 
exophytic, and noted numerous small fibroids which distort 
the endometrial cavity, no adenomyosis, and normal ovaries.  
An echogram dated in July 2004, noted an enlarged fibroid 
uterus, and thickened endometrium.

An October 2004 entry noted a history of chronic 
dysfunctional uterine bleeding, and stated that the veteran 
presented for a discussion of options, which included hormone 
therapy, observation, myomectomy, and hysterectomy.  After 
discussion, the examiner noted that the veteran would try 
loestrin for four months and continue with it, if the 
treatment was successful, and if not successful, they would 
consider a myomectomy.

A VA examination was conducted in February 2006.  At this 
examination the examiner noted that the veteran had a large 
fibroid uterus measuring approximately 18 weeks in size with 
multiple fibroids noted.  The examiner noted monthly cycles 
that lasted approximately 10 days with moderate to heavy flow 
in the middle and spotting in the beginning and toward the 
end, and noted that the veteran had a history of abnormal, 
irregular menses in the past; however, it was noted that 
currently the veteran was of her normal state of health 
without significant change in the fibroid uterus.  On 
examination, the examiner noted large uterine fibroids, and 
discussed with the veteran various options and management 
including conservative therapy, hysterectomy, uterine artery 
embolization, and myomectomy.  The examiner noted that 
treatment for the fibroids ultimately would need surgical 
hysterectomy, but noted that this would interfere with the 
veteran's potential plans for child bearing.  The examiner 
stated that at this time, no change in her current status was 
noted as far as her menstrual cycle or her symptomatology 
from the fibroids.

Here, the Board finds that the current evidence of record 
most closely approximates  the currently assigned 10 percent 
rating criteria, and that a higher 30 percent evaluation is 
not warranted at any point since the initial award of service 
connection.  Specifically, there is no evidence of any 
current irregular bleeding, as noted in the most recent 
February 2006 examination, which reported that although the 
veteran had a history of abnormal, irregular bleeding in the 
past, she currently was of her normal state of health, with a 
moderate to heavy flow, and no significant change in the 
fibroid uterus.  Therefore, the Board finds that as of the 
February 2006 examination, there was no indication that the 
veteran experienced heavy or irregular bleeding.

Regarding pelvic pain, a July 2004 VA examination noted that 
the veteran reported occasional pelvic cramps two times per 
month for 15-20 seconds, but noted no history of pain with 
relations or chronic pelvic pain; nor did the February 2006 
examiner mention evidence of pelvic pain.  The veteran did 
not experience irregular or heavy bleeding, but irregular 
bleeding has been noted in the past.  Nevertheless, a higher 
30 percent rating is still not warranted because the evidence 
reveals that the irregular bleeding was controlled by 
treatment.  For example, a February 2001 entry noted that the 
OCPs controlled the veteran's spotting and increased 
bleeding, but noted that she was not then taking them, but 
that she would take the OCPs again if the metrorrhagia became 
more of a problem.  Further, a September 2002 treatment note 
again showed that the veteran's heavy bleeding was controlled 
by treatment, noting a past medical history of metarrhagia, 
status-post polpectomy from cervix/uterus in the mid 90's 
with improvement; and noted that she had a return of heavier 
bleeding/spotting, but was placed on OCPs with very good 
results.  This September 2002 treatment record also noted 
that if needed, the veteran would use estrogen for 
breakthrough bleeding, which had not been a problem in 
months.  In summary, treatment records show that although the 
veteran did not experience irregular bleeding as of the 
February 2006 VA examination, she did in the past; however, 
these symptoms were controlled by treatment, including OCPs 
and estrogen, with good results.  In other words, even when 
considering the veteran's problems since 1992, as required by 
Fenderson, there is no suggestion that her disability has 
amounted to more than moderate problems as contemplated by 
the old criteria or more than 10 percent disabling as defined 
by the new criteria.  In short, her difficulties have been 
controlled over the years by treatment.  

Despite her contentions, the medical record does not suggest 
bowel or bladder symptoms as a result of the veteran's 
uterine fibroids; nor did the examiner mention lesions 
involving the bowel or bladder confirmed by laparoscopy; 
therefore a 50 percent rating could not be assigned.  In 
summary, the Board finds that the veteran is not entitled to 
a higher initial rating for her service-connected uterine 
fibroids and dysfunctional uterine bleeding, at any point 
since the initial award of service connection.


ORDER

Entitlement to a higher initial evaluation for fibroid uterus 
and dysfunctional uterine bleeding is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


